DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instant invention appears to be a force fit element consisting essentially of the recited claimed features pertaining to the fixing element that is additionally a thermally conductive material and is dimensioned to substantially cover the height direction of the electrochemical cell; these features are not positively recited in the structural weight of the instant claim and have not been argued to be material to the instant invention. Additionally, there are two elements within the instant invention which define two sidewalls from an interpretation where a casing is tilted on its side whereby the relative directional indicators have shifted [below image of Rowley: Fig 5].

    PNG
    media_image1.png
    938
    347
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho (PGPUB 2018/0138560) and further in view of Rowley et al (PGPUB 2018/0154754).
Claim 1: Bessho teaches a power supply device comprising a plurality of prismatic battery cells with a fastening member and separator [Abstract]. The claim language of the instant claim is mapped to modified figure 2 below. The claims are interpreted under “comprising” language whereby the instant claim limitation of “fixing member” is interpreted to be features 11 and 5c which separate the battery group and a casing. The casing is interpreted to be any feature external the battery group and fixing member; a vehicle holding a battery pack in some instances could constitute a portion of the ‘casing’ as there is no outermost boundary or scope limiting attribute to the instant claimed recitation of ‘casing’. 
The fixing portion includes a portion in intimate contact with the batter group side surface and a separate portion that is in intimate contact with a portion away from the battery group side portion whereby a portion exists to connect these two surfaces and creates a gap; an enclosed space is formed by the features [0062-0063]. Element 5 is made of a metal material [0106-0107]. The fixing member is arranged in intimate contact with the battery group side surface and exists in the gap between the group side surface and external holding elements.

    PNG
    media_image2.png
    514
    605
    media_image2.png
    Greyscale

	The instant claim recites the fixing member in functional limitations such as “transfers head from the battery group to the case”; this is not material specific limitations. The prior art teaches a heat transfer mechanism to be airflow to be incorporated to transfer heat within the system as well as material considerations that are commensurate in scope with the instant invention. 
	Bessho teaches a battery group and enclosed space adjacent the battery grouping, but is silent to teach an external casing member. 
	Rowley teaches an apparatus for supporting a battery comprising a floor section (5: applicant’s bottom surface) and internal coolant channels for receiving coolant [Abstract]. Figure 2 clearly shows a case having a bottom surface and side surfaces [Fig 2]. The battery packs are placed on a bottom surface (5, 11) and abut transverse members (9) which provide structural rigidity for the apparatus [Fig 4; 0055-0057]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Bessho to include the external casing as taught by Rowley in order to provide structural support as well as coolant integration [0005-0010].
	Bessho is silent to teach a fixation member which is utilized to connect the battery to the casing. 
	Rowley teaches a fixation zone to be utilized external the battery in order to attach the battery to the casing [Fig 5; 0078-0081]. First, one of ordinary skill in the art would be motivated to create a separate feature that would be interpreted to read on the fixation member whereby the purpose of this feature is to fix the features of Bessho’s invention to the casing member. Second, one of ordinary skill in the art would be motivated to adapt the fixing member of Bessho to have machined connections that allow for connection to the casing elements of Rowley. In both scenarios, the claim limitation is met and supported by the broadest reasonable interpretation under “comprising” language. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the outer casing of Bessho to include a fixation zone as taught by Rowley in order to appropriately attach the battery to the casing and allow for connection to the cooling zones of the casing materials [0077-0082]. 
Claim 2: Bessho teaches a unit cell of the plurality of unit cells to form a rectangular shape and have a large side surface of the unit cells to be stacked to face each other to form the battery group [Fig 2]. 
Claim 3, 6: Bessho teaches the fixing member to contain metal [0106-0107].
Claim 4, 7-8: Bessho is silent to teach the material of an outercasing holding the battery packs.
Rowley teaches the battery casing to be made of aluminum which is a type of metal [0058]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing material of Bessho to include aluminum as taught by Rowley in order to improve weight considerations and thermal conditions [0058].
Claim 5, 9-11: Bessho teaches a member 11 which is made of resin material to be positioned between the unit cell of the battery group and the fixing member [0110-0111]. 
Claim 12: Bessho teaches a gap to be open and function to allow air to act as a heat path for the batteries [Fig 1]. This functions to transfer heat from the lower surface of the battery group to the side surface of the case as all features are in physical and thermal connection with each other within the system.
Claim 13: Besso teaches the surface of the member 5 that abuts the side surface defines the first portion and therefore is separate from the portion that is in the direction of the case.
Claim 14: Besso is silent to teach the casing material.
Rowley is relied upon as an improved casing whereby the result is completely enclosed [Fig 3]. It is here we can see the dimensions of the casing would encompass the full dimensions of the battery. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Bessho to include the external casing as taught by Rowley in order to provide structural support as well as coolant integration [0005-0010].
Claim 15: Besso is silent to teach the casing material. 
Rowley is relied upon as an improved casing whereby the result is completely enclosed [Fig 3]. The inclusion of this case would require adaption of the plumbing to the case and this accommodation exists in the enclosed space of the side surface (7, 9). The entire battery pack is enclosed [Fig 3]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Bessho to include the external casing as taught by Rowley in order to provide structural support as well as coolant integration [0005-0010].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723